          Case 2:19-cv-01589-APG-BNW Document 23 Filed 12/22/20 Page 1 of 3



 1 DICKINSON WRIGHT PLLC
   Cynthia L. Alexander, Esq. (SBN 6718)
 2 Caleb L. Green, Esq. (SBN 15234)

 3 3883 Howard Hughes Parkway, Ste. 800
   Las Vegas, NV 89169-2210
 4 Tel: (702) 550-4400
   Fax: (844) 670-6009
 5 Email: calexander@dickinsonwright.com
   Email: cgreen@dickinsonwright.com
 6
   Attorneys for Defendants
 7
                             UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9 JONOSHA BOOTH, an individual,                       Case No: 2:19-cv-01589-APG-BNW
10
                                   Plaintiff,
11 v.                                                     STIPULATION AND ORDER RE:
                                                          DISMISSAL WITH PREJUDICE
12 DROCK GAMING, LLC, dba THE D LAS
   VEGAS, a Domestic Limited Liability
13 Company; SECURITY OFFICER MATTHEW;
   DOES I through XX; ROE BUSINESS
14
   ENTITIES, I through XX,
15
                           Defendants.
16

17

18

19         IT IS HEREBY STIPULATED, by and between the undersigned, counsel of record for

20 Plaintiff Jonosha Booth (“Plaintiff”), Defendants DROCK Gaming, LLC (“DROCK”) and

21 Defendant Maxwell Pillen, incorrectly named as “Security Officer Matthew,” (collectively

22 “Parties”) hereby agree and stipulate as follows:

23         IT IS HEREBY AGREED AND STIPULATED by and between the Parties to withdraw

24 the Defendants’ Motion to Dismiss and/or For Summary Judgment (ECF No. 19) filed September

25 21, 2020.

26         IT IS HEREBY AGREED AND STIPULATED by and between the Parties to dismiss all

27 claims and causes of action alleged in the Complaint, known or unknown, against one another

28 with prejudice.

                                                   1
          Case 2:19-cv-01589-APG-BNW Document 23 Filed 12/22/20 Page 2 of 3



 1         IT IS FURTHER STIPULATED AND AGREED that each party will bear its own
 2 attorneys’ fees and costs.

 3     Dated December 21, 2020                   Dated December 21, 2020
 4     MUELLER & ASSOCIATES, INC.                DICKINSON WRIGHT PLLC
 5
       By: /s/ Craig A. Mueller                   By: /s/ Cynthia L. Alexander
 6        Craig A. Mueller, Esq.                     Cynthia L. Alexander, Esq.
 7        Nevada Bar No.: 4703                       Nevada Bar No.: 6718
          808 S. 7th Street                          Caleb L. Green, Esq.
 8        Las Vegas, Nevada 89101                    Nevada Bar No.: 15234
          Attorney for Plaintiff                     3883 Howard Hughes Pkwy, Ste. 800
 9                                                   Las Vegas, Nevada 89169
                                                     Attorneys for Defendants
10

11

12
     IT IS SO ORDERED:
13

14

15                                  UNITED STATES DISTRICT COURT JUDGE
16
                                              December 22, 2020
                                    DATED: ___________________________________
17

18

19

20

21

22

23

24

25

26

27

28

                                            2
          Case 2:19-cv-01589-APG-BNW Document 23 Filed 12/22/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2         The undersigned, an employee of Dickinson Wright PLLC, hereby certifies that on the 21st
 3 day of December 2020, he caused a copy of the foregoing STIPULATION AND ORDER RE:

 4 DISMISSAL WITH PREJUDICE to be served electronically through the Court’s CM/ECF

 5 system on all parties of interest as follows:

 6
     Craig A. Mueller, Esq.
 7   Mueller & Associates, Inc.
 8   723 S. 7th Street
     Las Vegas, NV 89101
 9   Attorney for Plaintiff

10

11                                                     /s/ Mark A. Mangiaracina
                                                       An Employee of Dickinson Wright PLLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
